 GULF NATURAL GAS CORP.417GulfNaturalGas Corp.&OcalaBottleGasCompany'andTeamsters,Chauffeurs,Warehousemen&Helpers Local Union No. 385,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpersof America.Case 12-CA-4171April 18, 1969DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND ZAGORIAOn January 6, 1969, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrialExaminer's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Respondentfiled a reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, and the entire record in thecase, including the exceptions and briefs, and herebyadoptsthefindings,'conclusions,'andrecommendations of the Trial Examiner.Chauffeurs,Warehousemen & Helpers Local Union No.385,affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica,hereinafterreferredtoastheUnion,acomplaint issued on July 9, 1968, alleging that GulfNaturalGas Corp and OcalaBottleGas Company,'herein called Respondent, violated Section 8(a)(3) and (1)of the Act by discnminatorily discharging Sue F. Mitchellon February 16, 1968, by interrogating an employee aboutthe union activities of Respondent's employees, and bywarning employees that the first of them to talk about theUnion in Respondent's office would be fired. In its answerRespondent denies the commission of any unfair laborpractices.A hearing was held before me in Ocala, Florida, onAugust 8, 1968. At the close of the hearing, counsel fortheGeneral Counsel presented oral argument, and theother parties waived oral argument. The parties weregiven leave to file briefs which have been received fromRespondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Florida corporation, has its principaloffice and place of business in Ocala, Florida, where itengagesin the retail and nonretail sale and distribution ofnatural gas. In the course of its business during the12-month period preceding issuance of the complaint,Respondent purchased and received products valued inexcess of $50,000 directly from points located outside theState of Florida. I find that Respondentisanemployerengaged in commerce within the meaning of the Act andthat assertion of jurisdiction herein is warranted.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it hereby is,dismissed.'The name of the Respondent appears as amended at the hearing.'These findings and conclusions are based,inpart,upon credibilitydeterminations of the Trial Examiner to which the General Counsel hasexcepted.After a careful review of the record,we conclude that the TrialExaminer's credibility findings are not contrary to the clear preponderanceof all the relevant evidence Accordingly,we find no basis for disturbingthose findingsStandard Dry Wall Products.Inc91 NLRB 544, enfd 199F 2d 362 (C A 3) .We do not find it necessary to pass on the Trial Examiner's discussionof a "no-solicitation"rule,since the complaint did not allege thepromulgation or enforcement of an unlawful no-solicitation rule, and thematter was not fully litigatedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner. Pursuant tochargesfiledonMarch 22, 1968, by Teamsters,11THE LABORORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof Section2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The Union's organizing campaign and the electionStarting inOctober or November 1967, the Unionbegan a campaign to organize Respondent's employees.On December 20, 1967, the Union filed a petition in Case12-RC-2984 seeking a representation election among all ofRespondent'semployees, including its office clericalemployees. On January 4 and 5, 1968, Respondent andtheUnion,respectively,signedaStipulationforCertificationUpon Consent Election, which the RegionalDirector for Region 12 approved on January 8, 1968. Bythe stipulation, the parties agreed to an election to beconducted on January 12, 1968, among a unit of all ofRespondent's employees at its Ocala, Florida, bulk plant,excluding its office clerical employees, salesmen, guards,and supervisors as defined in the Act. The election was'Respondent's name appearsas amended at the hearing175 NLRB No. 67 418DECISIONSOF NATIONALLABOR RELATIONS BOARDheld as scheduled and resulted in a majority vote for theUnion, which was certified on January 22, 1968, as therepresentative of the employees in the unit stipulated to beappropriate by the parties. Since that date, insofar as therecord shows, Respondent has bargained with the Unionas representative of those employees.2.Theunion activities of Sue MitchellSue Mitchell was employed in Respondent's office atthe time theunion organizing campaignstartedAs therepresentationpetitionindicates,at the outset of thecampaign,the Union sought toenlistall of Respondent'semployeesin itscause. In November, 1967, Sue Mitchellsignedaunionauthorizationcardand thereafterattemptedwithoutsuccesstoinduceotherofficeemployees to sign cards.3.Respondent's knowledge of Mrs. Mitchell's unionactivities and imposition of a ruleagainst talkingabout the Union in the officeIn late December an incident occurred during workinghours at the office, as a consequence of which, Mrs.Mitchell's union activities became known to Respondent2and Respondent instructed the office employees not totalk about the Union during working time.Mrs.Mitchell had scheduled a meeting to be held ather home to which she had invited other office employeesto meet a union representative. On the morning before thescheduledmeeting, while at work, Mrs. Mitchell askedHilda Neuschaeffer, a fellow office employee, if she wascomingtothemeetingthenextevening.Mrs.Neuschaeffer replied that she was not. In the course oftheir conversationMrs. Neuschaeffer told Mrs. Mitchellthat she had received a raise.' Mrs. Mitchell expressedsurpriseand asked how much her raise was. Mrs.Neuschaeffer stated that she was being paid $1.60 anhour.Later that morning, Mrs. Mitchell passed a note toLona Connell, another office employee, indicating thatMrs. Neuschaeffer had received a raise, and she spoke toMrs. Connell, telling her about the raise and commentingthat if the Union came in, Respondent would not be ableto discriminate between employees.'Several witnesses testified as to all or portions of the incidentWhilethere are differences in detail in their testimony,the essentials of theincident insofar as it relates to this proceeding are not in dispute.Myfindings are based on a synthesis of the testimony relating to the incident,resolvingspecificcredibilityconflictsas indicated below.AlthoughRespondent contends that this incident occurred in January following aUnion meeting at a Holiday Inn which the office employees attended, thetestimony supports the finding that it occurred in late December. ThusMrs Mitchell testified that she believed a meeting at her home scheduledfor the following day was to have occurred before the Holiday innmeeting.While Mrs Mitchell did not indicate complete certainty as to thetiming,Mrs Connell also testified that the incident occurred at the time ofthe scheduled meeting at MrsMitchell's house and that thereafter MrsConnell attended the Holiday Inn meeting Although Mrs Neuschaefferindicated greater uncertainty as to the timing of the scheduled meeting inrelation to the incident,she also testified that at one point she mentionedher plans to attend the meeting in connection with the incident,and sheplaced the incident in late December'According toMrs.Mitchell,MrsNeuschaeffer volunteered thisinformation when Mrs Mitchell stated that the Union would probably getthem raises According to Mrs Neuschaeffer,she revealed it in response tospecific questioning by MrsMitchell I find it unnecessary to resolve thisdispute.During themorningMrs.Neuschaeffer went to Mrs.Caldwell, the officemanager,who had previously toldMrs. Neuschaeffer not to mention her raise to the otheremployees. She told Mrs. Caldwell that Mrs. Mitchell hadmade her tell Mrs. Mitchell about her raise and that shewas afraid she would be fired. Mrs Caldwell assured herthat she would not be fired and told her that she wouldspeak to Respondent's General Manager Kennedy and tellhim what had happened. Mrs. Caldwell spoke to Kennedywho asked her to speak to Mrs. Mitchell and explain thatthey could not have things like that going on.Around lunchtime Mrs. Caldwell called Mrs. MitchellintoKennedy's office.Mrs. Caldwell told Mrs. MitchellthatMrs Neuschaeffer was upset because Mrs. Mitchellhad called her inconsiderate and because Mrs. Mitchellhad made her tell about herraiseMrs. Caldwell toldMrs.Mitchell that they did not like to have things likethatdiscussed.Mrs.Mitchell took issue withMrs.Neuschaeffer's version of their earlier conversation. Inexplainingthe incident to Mrs. Caldwell, Mrs. Mitchelltold her about the Union and themeetingshe had plannedat her home'After leaving the office Mrs. Mitchellagainspoke withMrs. Neuschaeffer and Mrs. Connell She told them thatshe did not trust Mrs. Neuschaeffer and accused Mrs.Neuschaeffer of lying to Mrs. Caldwell when she toldMrs Caldwell that Mrs. Mitchell had badgered her andasked her if she had received a raise.' Mrs. Mitchell, whoworked part time, left for the day shortly after thisconversation.A while later, while Mrs. Caldwell was out to lunch,KennedyenteredtheofficeanddiscoveredMrs.Neuschaeffer andMrs. Connell crying. He asked whatwaswrong.Mrs.Neuschaeffer told him thatMrs.Mitchell had made Mrs. Neuschaeffer tell her about herraise.Kennedy told her it was nothing to be upset aboutand calmed them.AfterMrs. Caldwell returned from lunch, she talkedwithKennedy who told her to tell the office employeesthat they would haveno more uniontalk on the job. Mrs.Caldwellreturnedtotheofficeand toldMrs.Neuschaeffer and Mrs. Connell that there would be nomore uniontalk in the office during working hours.` Mrs.Neuschaeffer initially protested that they had not beentalking about the Union on the job, but she and Mrs.ConnellthendisclosedthefullcontentofMrs.Neuschaeffer's conversation withMrs.Mitchell.At thetime they indicated that theyhad some interest in theUnion and wanted to attenda union meetingto find outabout it.Mrs. Caldwell spoke to Kennedy again, andKennedy then spoke to Mrs. Neuschaeffer and Mrs.Connell further,telling themthat it was their prerogativeto go to unionmeeings,find out about it, and decide for'AlthoughMrs Caldwell testifiedat one point that she learned of therelationship of the Union to the incident later in the day, her version of herconversation with MrsMitchell corroboratesMrs Mitchellin this respect'AccordingtoMrs.Neuschaeffer and Mrs Connell,Mrs. Mitchell alsotold them that if she was fired it would be their fault.Mrs. Mitchell deniedmaking this statement I find it unnecessary to resolve this conflict as it isnot essential to resolution of the issues before me.'Although Kennedy testified that he did not know until later in the daythat the Union was involved in the incident,bothMrs.Caldwell and MrsConnell testified to this sequence of eventsThissequence of events makessense onlyifMrs Caldwellhad communicated to Kennedy the substanceof her earlier conversation with MrsMitchellAlthoughMrs Caldwelland Kennedytestifiedthatthey weresurprisedshortlythereafter to learnthat the Union was involvedinthe firstconversation betweenMrsMitchell andMrsNeuschaeffer,their testimony in this regard is notcredited. GULF NATURALGAS CORP.419themselves whether they wanted to join .7On the following day, Kennedy called Mrs. Mitchellinto his office and cautioned her about talking unionbusiness on company time.' In this connection Kennedyalso told her that she could do what she wanted on herown time.4. Talksbetween Kennedy and Mrs. Mitchell aboutthe UnionBetween Christmas and January 1, Kennedy calledMrs Mitchellintohis office and talked to her for aboutan hour with no one else present. During the conversation,Kennedy showed her a wage scale from another gascompany and discussed the wages at that company Hetold her that the employees of that company had notreceivedan increase in wagesfor quite sometime becauseof the Union. She told Kennedy that Respondent's maleemployees favoreda union inorder to gain job security.Kennedy replied that he would always have the right tohire and fire.'On the night of January 4, the Union held a meeting attheHoliday Inn for Respondent's employees.Mrs.Mitchell attended the meeting along with several otherofficeemployeesincludingMrs.ConnellandMrs.Neuschaeffer.At that time the office employees wereinformed by Union representatives that they could notvote in thesame unitwith Respondent's other employees,but would have to vote in a separateunit.10On the morning after themeeting atthe Holiday Inn,Kennedy again called Mrs. Mitchell into his office andelicited heropinionof how the Union was going." Mrs.Mitchell told him that she thought it was going in favor oftheUnionKennedy replied that that was not what theother girls had told him. He did not indicate what othergirlshad spoken to him.':5.The allegedwarningtoMrs. MitchellAccording to Mrs. Mitchell,one morningaround thesecond week of January, Mrs. Caldwell came into theoffice at a time when Mrs. Mitchell, Mrs. Connell, andMrs. Neuschaeffer were talking. Mrs. Caldwell said shehad talked to Kennedy the afternoon before and thatKennedy had said that there would be no raisesgiven inthe office and that if there was any more talk of theUnion the first person who mentioned the Union was tobe fired.Mrs.Mitchell testified thatMrs. Connell andMrs.Neuschaeffer were present when these statementswere made. Mrs. Connell testified that she never heardMrs.Caldwellmake a statement in which the word'Kennedy had given similar advice to another office employee who hadasked whether she should attend Union meetings'MrsMitchell testified that Kennedy told her this on a later occasionafter the Union meeting in early January I find it more likely that theinstruction was first transmitted to her immediately after the incident, asKennedy testified'MrsMitchell so testifiedKennedy did not contradict her testimony,but testified generally that before the election he had occasion to talk toemployees about the Union and referred to Union contracts 1 havecreditedMrs Mitchell as to this conversation"The union representatives told them that if they signed cards promptlythey might be able to vote on the same day as the other employees"Mrs Mitchell's testimony indicates that she did not recall the exactwords used by Kennedy but that Kennedy did not ask in so many wordswhat had taken place at the meeting."Mrs Mitchell's testimony as to this conversation was not contradictedby Kennedy"firing"was used in connection with unions.Mrs.Caldwell also denied using the words firing or terminatedinhercomments to any of the office employeesconcerning the Union.In the absence of any evidence to indicate that therewas further talk about the Union in the office after lateDecember it is difficult to understand what prompted arepetition of the instruction during the second week inJanuary.However, no witness took issue with Mrs.Mitchell's version except to deny that there was anymention made of firing or termination at the time. AsMrs. Connell impressed me as credible in her testimony,and there is no evidence of provocation for the remarksattributed to Mrs. Caldwell, I conclude that to the extentthatMrs. Caldwell repeated the instruction not to talkabout the Union in the office, it was not coupled with anythreat of discharge.6.The discharge of Sue MitchellSue Mitchell started to work for Respondent in May1963 as an office clerical employee. There were four otheroffice clerical employees employed by Respondent at thetime of the events here involved, all of whom were juniortoMrs. Mitchell. Mrs. Mitchell's duties involved keepingrecords relating toturningon and turning off gas meters,final bills, and deposit refunds. She put data relating tothesematters in form for use in Respondent's dataprocessing equipment at another location from whichRespondent's bills were sent.Mrs. Mitchell worked full time for Respondent the first2 or 3 years of her employment. Following an automobileaccident,on the advice of her doctor, she askedRespondent'smanagerto be permitted to work part time.Permission was granted, and thereafter she worked 5 daysa week for 5 hours a day from 8 a.m until I p.m." Theother office employees worked from 8 to 5 each day withone hour for lunch.On February 9, 1968, the city of Ocala adopted a newnumberingsystem for its streets resulting in a change inallhouse addresses in the city. As indicatedina newsarticlepublishedshortlybeforethatdate,postalregulationsrequired that the post office honor oldaddresses for a period of 2 years, but residents were urgedto notify all correspondents, including utility companies ofthe change in their addresses. Notices were delivered to allresidents on February 9 informing them of their newhouse numbers and streetnamesand urging them to takeimmediate steps to change their addresses.Shortly before the change took effect, Mrs. CaldwelltoldMrs. Mitchell and Mrs Connell that whenever theyhad any slack time they should go to the office areadownstairs and help make preparations for the change. Onone occasion around February I they did so They workedat listingon yellow legal pads the old house numbers andstreetnames for each gas meter in Ocala along withnames of the persons last living there.On February 16, close to Mrs. Mitchell's regularquittingtime,Mrs. Caldwell came to her desk, put an"When Mrs Caldwell was promotedto officemanager sometime duringthe latterhalf of 1967,MrsMitchell on behalf of herself and two otheroffice clerical employees expressed the opinion to Mr Kennedy that theyshould have been given the opportunity to occupy the job previously heldby Mrs.Caldwellin preference toa junior employee to whom it was given.Kennedy told her that he had not considered her for the job because shehad indicated that she did not want to work full time She then confirmedthat she preferred to work part time, but indicated that she was speakingfor the other employees as well as herself. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDenvelope on the desk, and told Mrs. Mitchell that herservices were no longer needed. The envelope contained acheck for severance pay from which an outstanding gasbillowed by Mrs. Mitchell was deducted. Mrs. Caldwellexpressed regret at having to tell Mrs. Mitchell this newsMrs.Mitchell askedMrs. Caldwell if she thought theywerereleasingher because of her union activitiesMrsCaldwell replied that she did not. She explained thatKennedy had told her that Respondent's president hadrequiredhim to cut down on employment and thatKennedy had said nothing about the Union or the qualityof her work."BeforeMrs.Mitchell left the office that day Kennedyarrived and called MrsMitchell into his office. He toldher he was sorry that he had to let her go but that thepresident of the Company, Mack Lewis, had been on hisneck and he had to let Mrs. Mitchell go for economicreasons. He explained that she had been selected for layoffbecause she was a part time employee. He told her that hewas pleased with her work and would give her a goodrecommendation.MrsMitchell then asked him why shewas not given an opportunity to work full- time since therewas a woman in the office who had only been withRespondent for about 6 months. Mrs. Mitchell toldKennedy that if given an ultimatum she would work fulltime to keep her job. Kennedy replied that the die hadbeen cast. Kennedy said nothing about her prospects forreemployment by Respondent.15Thatevening,Mrs.Mitchell'shusband telephonedKennedy at his home. Although there is some dispute overthe exact words used by Mitchell, it is clear that Mitchellwas upset both over his wife's layoff and the deduction ofhis gas bill from her severance pay and that he questionedKennedy about both. Mitchell asserted that the layoff wasunjustand that the law prohibited deductions fromemployees pay. He indicated that he either could or wouldtake Kennedy to court and before the NLRB. MitchelltoldKennedy that he wanted no more service fromRespondent,askedtohavehisgasdisconnectedimmediately."During this conversationKennedy toldMitchell thatMrs.Mitchell was permanently terminatedand that he could see nothing in the future for her withRespondentMrs.Mitchell was never recalled by Respondent, butonMarch 12, 1968, Clara Long was employed as anoffice employee by Respondent, restoring its office forceto its pre-February 16 size."Mrs. Long worked forapproximately 2 months and left. She was replaced byMrs.Richardson who worked approximately the samenumber of hours a week as Mrs. Mitchell had before herdischarge."These findings are basedon a composite of the testimony of MrsMitchell andMrs Caldwell Furthertestimony of MrsMitchell as tostatementsby Mrs Caldwellconcerning Mrs Caldwell's ability to do MrsMitchell's work is considered below"During this conversation,MrsMitchell asked Kennedy if the reasonfor her layoff was a personality conflict Her testimony does not indicatewhat response he made, although in the context of her testimony andKennedy's it would appear that Kennedy either answered negatively orrepeated the cause he had previously indicatedfor her layoffAlthough hertestimony is not entirely clear in this regard,itappears that she intendedby this questionto refer toher union activitiesbut did notdo so explicitly"According to Kennedy,Mitchell statedthat hewas "going to get me"whichKennedy construed as a threatof bodily harmMitchell deniedmaking such a statementMrsMitchell'smother, who overheard theconversation atMitchell'send,testifiedthat she did not hear Mitchellmake any threats"At the hearingthe parties were unable to establish the exact date ofMrs Long'shireAt my requestthe parties submitted a stipulation after7.Respondent's explanation for the dischargeThrough the testimony of Respondent'sGeneralManager Kennedy, Respondent explained its decision tolayoffMrs.Mitchellasmotivatedbyeconomicconsiderations.A substantial percentage of Respondent'sgas sales is for heating purposes, and Respondent'svolume of business is directly related to weatherconditionsThe guideline used in the industry as anindicator of weather conditions is the degree day. Thenumber of degree days for a 24-hour period is the numberof degrees by which the mean average temperature forthat period falls short of 65 degrees. The period betweenOctober of one year and April of the following yeargenerally constitutes the heating season in the State ofFlorida.For a 10-year period the average number ofdegreedaysduringtheheatingseasonhasbeenapproximately 1,050, most of which are usually registeredbefore the end of March.1eFor the heating season starting in the fall of 1967,through the end of January 1968, in Ocala, Florida, therehad been 395 degree days. For the comparable period inthe previous heating season there had been 465 degreedays, and the average number of degree days for thatportion of the heating season for the past 10 years hadbeen687degreedays, indicating thatRespondent'svolume for the 1967-68 heating season was substantiallysubnormalOn January 15, 1968, Respondent's president, Lewis,whose office is located at the offices of the Respondent'sparent corporation in Panama City, Florida, sent Kennedya letter. The letter stated:"I am alarmed at the continuedincreasingexpense andcost of operation of our Ocala division. This, coupledwith what appears to be a very poor winter, is going tocause us to cut overhead and expenses to the bone. TheExecutiveCommittee of the Board of Directors hasmade an intensive examination of your operation andwe recommend the following immediate action:(1) Cut personnel to the bare minimum and when thelast of the cold weather is over, cut back to a skeletoncrew that will onlyjmaintain yourself m''a safe operationalposition.(2)Watch carefully all purchases and buy no morethan the absoluteminimum.(3)Make no purchase of capital equipment withoutprior authority from this office.Itrust that you will institute these austere measuresas fast asit ispractical to do so.Kennedy did nothing about the matters referred to inthe letter for approximately a month after its receipt. OnFebruary 9, Kennedy saw Lewis in Orlando. Lewis askedKennedy if he had implemented any of his instructions.Kennedy told him that he had not.Thereafter, Kennedy evaluated Respondent's labor costswhichwerealargefactorconstitutingmostofRespondent's expense budgetAccording to Kennedy,after looking over the office and plant forces he made thedecision to cut the personnel at the office by letting SueMitchell go and to cut out Saturday morning overtimework at the plant which had been performed by employeesJoe Pierce and Ronnie Hooks.the hearing establishing that date. I have marked the stipulation as, TXExh. I and have received it in evidence."Respondent relies in its business on United States Department ofCommerce climatological monthly reports as its source of degree dayinformation GULF NATURAL GAS CORP.421On February 16, Kennedy told the superintendent ofthe gas plant that there would be no Saturday work.19Kennedy testified that it was necessary to permit Hookstowork Saturday mornings until approximately Aprilbecause a number of house-trailer owners came to theplant on Saturday mornings to have gas cylinders filled atthe platform. Pierce, however, was immediately taken offSaturdaywork, except whenMr Boney, the plantsuperintendent was absent.20 In April, Respondent changeditspolicy and no longer kept the gas plant open onSaturdaymornings.Pierce and Hooks did not workSaturdays since then.21 In addition to these measures,Kennedy watched daily overhead and overtimeLater on May 3, Respondent laid off two employees, J.C.Stenson,a laborer, and John Kaiser, a bulktruckdriver 22 In July two additional laborers were hired.At that time a bulk truckdriver was hired to replaceanother driver who quit.Kennedy also testified as to the reasons why he selectedMrs. Mitchell for layoff, why it became necessary to hirean additional office employee thereafter, and why he didnot recallMrsMitchell.As to the former, he testifiedthat as he looked over his personnel to determine who tolay off, he was aware that fringe benefits for part-timeemployees cost as much as those for full-time employeesand that those working full time needed their fobs becausetheir jobs were their sole means of support. According toKennedy, he took these factors into consideration indetermining to lay Mrs. Mitchell off Kennedy testifiedthat it would have made no difference if Mrs. Mitchellhad offered to work full time as he had thought about thedecision before it was made and had decided to terminateherKennedy also testified, although not offering itexplicitlyas a reason for selecting Mrs. Mitchell forlayoff, that connection and disconnection of meters, whichMrs.Mitchell's clerical duties related to, was heaviestbefore and after the heating season.2JFor Kennedy's later decision to hire an additional officeemployee in March, he explained that the weather picturehad picked up considerably and that new construction hadincreased so that he did not believe that Lewis wouldobject to it. According to Kennedy the change of addresscards did not start to come in immediately after the postofficenoticesweremailed to Ocala residents, but anavalanche started about 2 weeks later. He explained thatthiswas a major reason for hiring another employee atthat time."Kennedy testified that it tookhim that long to act because he did notwant to make any snap judgments"Boney was off on2 or 3weekends in the subsequent 2 months andPierce worked on thosedays"Employee Lambtestified that Saturday overtime was not eliminateduntilmid-May andthat hewas one of the employeesaffected by thechange However, Kennedy testified that he hadconfirmedhis recollectionby reference to payrollrecordsbeforetestifying,and no request was madeto inspect the records I have credited Kennedy in this regard"On that datealso a cylindertruckdriverquitHe was replaced by twocity firemen,each of whomworked halftime whenoff duty asa fireman.Kaiserwas offered this job but rejecteditKaiser apparently had anunderstanding with Respondentthat hewould not workfrom mid-JulyuntilLabor Day eachyear inorder to carefor somepropertyhe owned"Disconnections occur usuallyinApriland final billings are sent out atthattime installations and initial billing and bookkeeping arrangementsoccur throughout the year, although builders of residences usually attemptto complete theirwork beforeSeptember,and in 1968 there were a numberof new installations during AugustMrsMitchelltestifiedthatthe busyseason in the gas industry was from December through March She wasnot asked,however, when her duties were heaviest, andIhave creditedKennedy in this regard.Kennedy explained that he did not discuss thepossibility of recall withMrs. Mitchell at the time of herlayoff because he did not want to hold out hope to anyoneand made it a policy never to promise anyone anything.However, he also testified that he would have recalledMrs.Mitchell instead of hiring Mrs. Long but for thetelephone call that he received from Mr. Mitchell on theevening of her discharge.B Concluding Findings1.The alleged violations of Section 8(a)(1)The complaintallegesthat Respondent violated Section8(a)(1) of the Act by the conduct of General ManagerKennedy in interrogatingMrsMitchell on January 8,1968, and by the conduct of Mrs. Caldwell in warningemployees in mid-January that the first of them to talkabout the Union in the office would be fired. Respondentadmits that Kennedy and Mrs. Caldwell are supervisorsand agents of Respondent.The first allegation refers to the conversation betweenKennedy and Mrs. Mitchell following the union meetingat the Holiday Inn. Although I am satisfied that theconversation occurred, Mrs. Mitchell's testimony does notestablishwith any certainty what Kennedy said at thattime. Initially she testified that "He asked me exactly -he didn't sayin somany words what had taken place atthe meeting like it seemed that it was going well, or whatwas my opinion of it." Although she then respondedaffirmatively to a leading question, indicating that heasked her what had happened at the meeting, she added inresponse to an almost identical question, "Well, he askedme more or less, because when I had told him that Ithought the meeting - the men seemed to be going alongwith it, he said my story didn't go along with the rest ofthe girls."Although it appears that the meeting wasdiscussed, I cannot conclude on the basis of Mrs.Mitchell's testimony and the state of the record before methatMrs. Mitchell was interrogatedin violationof Section8(a)(1).As for the other alleged violation of Section8(a)(1) asset forth above, the evidence is in dispute as to whetherMrs. Caldwell threatened discharge of the next personwho talked about the Union in the office. Although I havecreditedMrs. Connell's denial that there was any mentionof firing or termination in her presence, in my view it isimmaterialwhether the threat was made. If therestrictionson talking about the Union in the office,which Respondent admittedly imposed, were valid, then itwas also proper to indicate that discipline would beimposed for their breach. If they were not valid, then theAct was violated whether the discipline which would ensuewas made explicit or left implicit.A restrictionagainstsolicitation during working time ispresumptively valid in the absence of evidence whichindicates that it was discnminatonly imposed.2d Amongthe factors to which the Board looks in determining themotivation for imposition of a no-solicitation rule is thetiming of its imposition and whether it was applieduniformly to all forms of solicitation."Here Respondent'srestrictionwas imposed during a Union campaign. AsMrs.Mitchell'suncontradicted testimonyestablishes,'"TheWm H Block Company,150 NLRB 341 Althoughitappearsthat the restrictionwhich wasorally imposed may not havebeen preciselyworded, it is clear fromMrs. Mitchell's testimony that it was intended andunderstoodonly to applyto working time"Ward Manufacturing, Inc,152 NLRB 1270. 422DECISIONS OFNATIONALLABOR RELATIONS BOARDoffice employees had freely talked about a variety oftopics before it was imposed, and the restriction extendedonly to Union talk. However, the total circumstancesmust be considered," including the incident in lateDecember which led to imposition of the restriction. Atthat time, as Respondent learned, discussion of Mrs.Neuschaeffer's intention not to attenda union meeting ledto a dispute between Mrs. Mitchell and Mrs. Neuschaefferduring which angry words were exchanged " FollowingKennedy'sobservationofMrs.ConnellandMrs.Neuschaefferin tearsin the office and after Kennedyspoke withMrs. Caldwell about it, the restriction onunion talk in the office was imposed. Insofar as the recordshows,no similarrestriction was placed on Respondent'sother employees, and the office employees were assuredthatwhat they did on their own time was notRespondent's concern. In these circumstances, I concludethat the restrictionon union talkin the office was notimposed for discriminatory reasons but was intended toavoid a repetition of the disruption in the office duringworking time which had occurred on the day therestrictionwas imposed.Accordingly,IfindthatRespondent did not violate Section 8(a)(1) by restrictingunion talk in the office, whether or not the restriction wasaccompanied by warning of a discharge for its breach.2. The alleged violationof Section 8(a)(3)The complaint alleges that Respondent terminated andrefused toreinstateSue Mitchell because of her Unionactivities.The General Counsel makes two principalcontentions: (1)Even assumingthat an economic layoffwas justified in February, Mrs. Mitchell should not havebeen selected, and (2) an economic layoff was not justifiedbut was a pretext to cloak a discriminatory discharge.In support of the first of these contentions, the GeneralCounsel argues that Mrs. Mitchell was the most senior ofthe office employees, she was not the only part timeemployee employed by Respondent, she was not offeredan opportunity to work full time in lieu of being laid off,and no other office employee was able to perform herduties.AlthoughMrs.Mitchellwas mostsenioramong thenonsupervisory office employees, she was the only officeemployee who worked part time. There is no evidence asto the extent to which Respondent followed seniority inmaking personnel changes, and Mrs. Mitchell's status as apart-time employee was a rational basis for overriding herseniority in any event. It is true that Respondentemployed another woman on a part time basis elsewherein its operations, but she worked at the plant and herprincipal duty was to dispatch Respondent's drivers andservicemenAlthough her duties included some recordkeeping, theywere substantially different fromMrs.Mitchell's, and the General Counsel has not establishedsufficient basis to conclude that she should have been laidoff in place of Mrs. MitchellItisconceded that Respondent did not offer Mrs.Mitchell an opportunity to work full time in lieu of beinglaid off.However, Mrs Mitchell in the past had workedfulltime, had shifted to part-time work at her ownrequest, and had affirmed her desire to work part time atthe time of Mrs. Caldwell's promotion to officemanager."TheWilliam H Block Company, supra"Although thetiming of the exchanges between Mrs Mitchell and theother employeesas well as the scene observedby Kennedyisnot clear, itappears that they occurredduring worktime and not on break or lunchtimeKennedy testified that he chose Mrs. Mitchell for layoffbecause she was a part-time employee whose fringebenefits cost as much as a full-time employee and becausethe other office employees depended on their earnings astheir sole means of support." Even assuming that undersome circumstances,Respondentmighthavebeenexpected to offer Mrs. Mitchell an opportunity to workfull time, I cannot infer a discriminatory motive from itsfailure to have done so in these circumstancesThe asserted uniqueness of MrsMitchell's ability toperform her duties is not supported by the evidence Thatless trainingwas necessary for her duties than Mrs.Mitchell testified appears not only from the testimony ofMrs. Caldwell but also from the testimony of employeeLamb as to the duties of Mrs. Long after she was hired Ihave concluded that Mrs. Caldwell was credible in hertestimony as to the nature of Mrs. Mitchell's duties andthat she had performed Mrs. Mitchell's work in the pastwhen Mrs Mitchell was absent and when she was behindin her work." Accordingly, I am not persuaded that theevidence establishes that the selection of Mrs.Mitchellwas discriminatory, assuming that a layoff was justified.Respondent'smotivation for deciding to lay off anyemployee raises a more difficult question. On the onehand, the evidence leaves no doubt that the 1967-68heating season was poor from the standpoint of demandfor gas as a heating fuel. Although Respondent's manager,Kennedy, spoke to employeesinaneffort to persuadethem that they did not needa union,apart from thedischarge here in question there is no evidence of anyunlawfulconductbyRespondentdirectedattheorganizational efforts of either the production employeesor the office clerical employees." There is also no evidenceof any union activity on the part of Mrs. Mitchell or theother office employees during the month between theelection in the production unit andMrs.Mitchell'sdischarge."On the other hand there are a number of factors whichcastdoubt upon the validity of Kennedy's assertedeconomic reasons for determining to reduce the size of theofficeforce in response to the letter received fromRespondent's president.Pnncipally, it is questionablewhether there was any basis for belief that the office couldfunction adequately without anyone inMrs.Mitchell'sjob, whatever the demand for gas. While it is true thatconnectionsand disconnections of meters were less"Neither ofthe factual premises for Kennedy's statement of reasons wasplaced in disputeWhile MrsMitchell's offer to work full time, whichKennedyrejected,answered the firstof hisreasons, it did not reach thesecondof thereasons advanced by him."In this connection I do not credit Mrs. Mitchell's testimony that at thetime of her discharge, Mrs. Caldwell told her that she did not know Mrs.Mitchell's job in its entirety."In this connection,Ihave not credited testimony of Mrs. Mitchell orHolmes Schwann as to statements they attributed to Kennedy on the dayof the election among the production employees. Although I am notpersuadedthatKennedywas candid in testifying as to when he gainedknowledgeofMrs.Mitchell's union activities or his actions and reasonsrelating to her discharge,Iam persuaded that he was both well advisedand careful in his statements relating to the Union I have credited hisdenial of Mrs Mitchell's testimony.Although Kennedy may have had lessreason to be cautious in his statements to Schwann, the vagueness ofSchwann's recollection of the time of the election and the circumstancesunder which he volunteered his testimony to Mrs.Mitchell several monthsafterthe election give mesufficientcause to doubt the accuracy of histestimony in the faceof Kennedy's denial.1again have credited Kennedy"I also note in this regard that Kennedy was consistent in explaining thereasons for MrsMitchell's discharge to Mrs Caldwell onthe day of thedischarge and to employee Lamb thereafter GULF NATURAL GAS CORP.frequent during the heating season than before or after,other regular office functions appear to have beenunaffected by the poor season, and Respondent's officeforce was faced with an abnormal task as a consequenceof the change in Ocala house numbers. Although Kennedytestified that the change of address cards did not arrive involume until a couple of weeks after notices weredistributed by the post office, it took little imagination toforesee that there would be a substantial response. Whenitdid come, as Kennedy testified, it became a majorreason for the hiring of Mrs. Long. Mrs. Long startedwork only a little more than 3 weeks after Mrs. Mitchell'sdischarge,and undoubtedly the decision to hire anadditional employee was made before the day that shereportedforwork.AfterMrs.Longwashired,Respondent maintained the level of its office force at thesamenumber as beforeMrs.Mitchell'sdischarge,indicating that there was more than a passing need for anemployee in Mrs. Mitchell's place. That Kennedy couldhave genuinely anticipated a continuing capacity to handlethe necessary clerical work without an employee in MrsMitchell's position is to be doubted."Adding to the doubt is the manner in which Mrs.Mitchellwas laid off Although Kennedy received theletter from Respondent's president in mid-January he tookno steps to implement it until February 9. Then afterconsidering the matter, he laid off Mrs. Mitchell with noadvance notice, without indicating any possibility of recall,and with 2 weeks severance pay in lieu of notice. IfRespondent's concern was economy, I find these actionsdifficult to reconcile with that concern. Kennedy concededthat when he later laid off production employees, he gavethem 2 weeks notice and no severance pay. He attributedhis contrary action in Mrs. Mitchell's case to inexperienceas a managerrather than to any specific motive. Heattributed his failure to indicate any possibility to recall toa policy of his not to hold out hope or make promises. Itseems clear that even if work was slack, Respondent couldget more for its money by letting Mrs. Mitchell work outa notice than by paying her for no work in lieu of notice.Also, it is possible to convey to an employee that she willbe considered for recall or rehire if a need occurs withoutmaking promises or holding out unwarranted hope.Kennedy describedMrs.Mitchellasanexcellentemployee, and excellent employees are not generally soabruptly set down.In these circumstances, thereis strongbasis to concludeeither thatRespondent's stated reasons for deciding tolayoff an office employee were not its true reasons or thatits decision was unwisely made. In deciding which was thecase, the failure to recall or rehire Mrs. Mitchell insteadof hiringMrs. Long assumes critical importance. For, ifRespondent had no good reason for failing to rehire anemployee of proven worth over a period of 5 years, theconclusionmust follow that its decision to lay off Mrs.Mitchellwas not merely unwise but stemmed from adetermination to nd itself of Mrs. Mitchell irrespective ofits needs.Kennedy explained his decision not to rehire Mrs.Mitchell as based on the telephone call he received fromMr. Mitchell on the evening of the day of her termination.Mitchell's instruction to discontinue his gas service at theconclusionof that conversationpersuadesme that"In this connection,Ifind it unnecessary to decide whether,as Lambtestified,Mrs Long,and later Mrs. Richardson performed the same dutiesasMrs Mitchell However duties were distributed in the office,it is clearthat additional office help was needed soon after Mrs. Mitchell's layoff.423Mitchell was angry during his conversation with Kennedyand spoke to Kennedyin anger.Although Mitchell deniedtellingKenedy that he was going to get him, and Mrs.Collins testified that she heard no threats by Mitchell, Iam not persuaded that Kennedy's testimony representedanunreasonableconstructionofMitchell'swords.Mitchell concededly referred to the courts where he couldgo to see about the things he was complaining about, andIdoubt that the reference was made in purely theoreticalterms. Rather I find it likely that Mitchell threatened tosueKennedy, as Kennedy testified.Whether or notMitchell's words were intended to convey more than anintent to get Kennedy by resort to legal process, asKennedy testified he construed them, one cannot dismissas unreasonable a belief that the future utility of MrsMitchell as an employee of Respondent was compromisedby Mitchell's call to Kennedy.Mitchell's stated concern stemmed not only from Mrs.Mitchell's termination, but from Kennedy's deduction ofan overdue gas bill from Mrs. Mitchell's severance pay.Mitchell's instruction to Kennedy to discontinue his gasservice, an action that may be compared to one's cuttingof his nose to spite his face, demonstrated intensiveresentment. Although Kennedy's testimony that he fearedbodilydamage fromMitchellmay well have beenexaggerated,Mitchell's conduct was such as to raise asubstantialquestionastowhether the resentmentsexpressed byMitchellwould not carry over into anyfuture employment of Mrs Mitchell.The burden of proof lies with the General Counsel toestablish by a preponderance of the evidence that Mrs.Mitchell's discharge was caused by her union activitiesand not by other considerations. Here, as I have found,theevidencesupportsaconclusioneitherthatRespondent'sassertedreasonsforMrs.Mitchell'sseparation were not its true reasons or that the decisionwas unwise. In choosing between these alternatives thelack of a plausible explanation for failing to recall Mrs.Mitchell would have controlling weight. But Respondenthas come forward with an explanation of sufficientplausibilitytoleavethechoicebetween the twoalternatives in doubt. In these circumstances, I concludethat the evidence, whileraising astrong suspicion as toRespondent's motivation, is not sufficient to support theconclusion that her layoff was discriminatory.""In reaching this conclusion,Ihave also considered the timing of theletter from Respondent's presidentto Kennedy, and Kennedy's delay inacting pursuantto it.While itis true that the letter was sent on the nextwork day followingthe election among the production employees, therecord shows that there wasbasis for concern overRespondent's costs Ifthe letterwas intended as a foundationfor apretextuous discharge itwould seem morelikely thatKennedy would haveacted promptly inresponse to it than that he would havedelayedOf course,itdoes notfollow that Kennedy could not have relied upon the letterto support adischargedecided uponfor reasons other than those set forth in the letterIfind the timingof theletter and Kennedy'sdelay inacting inconclusiveIhave also considered testimonyof employee Lamb thathe spoke toMrs. Caldwellthe night before the discharge when she told him that theoffice employees were swamped with work According to Lamb, thepurpose of the call was to ask her to sign a union card,but during thisconversation he asked her how she liked her job as office manager,explaining that she hadrecentlybeen promoted Lamb testified that shereplied thattheywere swamped with work because of the cold weather andchanges in business tempo and that they were soon going to have to hiremore help.Mrs. Caldwell denied that she was ever asked to sign a cardand that she received a call from anyone the night before Mrs Mitchell'slay off,although she testified that she could have talked to Lamb aroundthat time as she often spoke to Lamb and other employees. I have creditedMrs Caldwell Thereferences toMrs.Caldwell's job, the cold weather,and the change in business tempo in view of the other circumstances in this 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, as I have not found that Respondentviolated theAct as alleged in the complaint, I shallrecommend that it be dismissed.Upon the basis of the above findings of fact and theentire record in this case, I make the following.CONCLUSIONS OF LAW1.Gulf Natural Gas Corp. and Ocala Bottle and GasCompanyisanemployer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act2.Teamsters, Chauffeurs,Warehousemen & HelpersLocalUnion No. 385, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is a labor organization within themeaning ofSection 2(5) of the Act.3Respondent has notengaged inany of the unfairlabor practices alleged in the complaint.RECOMMENDED ORDERcase all suggest that if Lamb discussed these matters with her,he did so atan earlier time in the heating season and not on the night before MrsMitchell's dischargeUpon the basis of the foregoing findings of fact andconclusions of law, I recommend that the Board issue anorder dismissing the complaint in its entirety.